Citation Nr: 1746320	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-21 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service connected bilateral foot hallus valgus. 

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service connected bilateral foot hallus valgus.

3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service connected bilateral foot hallus valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, and Lincoln, Nebraska, respectively.  Jurisdiction now rests in Lincoln, Nebraska.  The August 2010 rating decision denied service connection for a low back disability, a left knee disability, and a bilateral disability of the ankles.  The July 2011 rating decision denied service connection for a right knee disability. 

In April 2013, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.  In a July 2013 letter, the Board informed the Veteran that the Veterans Law Judge who conducted the April 2013 hearing has since left employment with the Board and offered him another hearing.  In July 2013 written correspondence, the Veteran declined another hearing.  Accordingly, no further hearing will be scheduled in this matter.

In November 2012, September 2013, and August 2016 the Board previously remanded these matters for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In the instant matter, the Veteran has stated that his low back condition and bilateral knee and ankle disabilities are secondary to his service connected bilateral foot disabilities.  VA examinations conducted in 2010, 2011, and 2012 resulted in negative opinions as to direct and secondary service connection claims for a low back, bilateral knee and ankle disabilities on appeal.   

Subsequently, pursuant to the Board's remands in September 2013 and August 2016, additional records from the Veteran's treating chiropractor were added to the record.  In addition, the Veteran submitted a January 2017 private chiropractic report that opined that the Veteran's injuries could have begun while serving in the military.  Also, in a February 2017 private medical report, a different private chiropractor opined that it appeared the Veteran developed fallen arches in the military that eventually led to feet, ankle, knee and low back pain.  The private chiropractor also opined the Veteran's back, neck and extremity conditions were more likely not a secondary consequence of his military service and therefore were directly related to those conditions.  Neither of the chiropractic reports, however, identified what low back, ankle, or knee disability that the Veteran has or indicated that the private chiropractors reviewed the Veteran's claims file, service treatment records, or other medical records in rendering these opinions.  The reports also lack a complete rationale in which to enable the Board to render an informed decision.   Thus, the 2017 chiropractic opinions are inadequate for adjudication purposes.  

In light of the above, the Board finds that a new VA examination and opinion is warranted.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a medical doctor (M.D.) with the appropriate expertise, who has not previously examined the Veteran, to determine the nature and etiology of all diagnosed lumbar spine, bilateral knee, and bilateral ankle disabilities.  The examiner must review the claims file, including a copy of this REMAND, and that review must be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should provide the following information

a) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine, bilateral knee, or bilateral ankle disabilities are etiologically related to his active duty service;

b) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine, bilateral knee, or bilateral ankle disabilities are proximately due to or caused by his service-connected bilateral foot disabilities.

c) Opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine, bilateral knee, or bilateral ankle disabilities were aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected bilateral foot disabilities.

d) Specifically reconcile the prior VA medical opinions from 2010, 2011, and 2012 as well as the January and February 2017 private medical opinions from the Veteran's treating private chiropractors. 

e) If it is determined that there is another likely etiology for any lumbar spine, bilateral knee, or bilateral ankle disability, that should be stated.

In providing the above opinions, the examiner must address the Veteran's statements regarding onset and continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The requested opinions must be accompanied by thorough reasons and bases for the opinions rendered.  	

2.  After ensuring compliance with the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and allowed the appropriate time for a response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



